Title: Benjamin Henry Latrobe to Dolley Madison, 8 September 1809
From: Latrobe, Benjamin Henry
To: Madison, Dolley Payne Todd


Madam,
Washington, Septr. 8th. 1809
Immediately after your departure I went to the President’s house in order to forward every part of the work which it was necessary to compleat before your return.

I was however stopped in my intentions untill it could be ascertained whether the building fund would afford to pay for these operations. After this was ascertained, in order to strengthen the fund, I bought the two Chimney pieces intended for the dining room, for the Capitol, and immediately after the departure of the President, after his short visit to the city, I set our people to work.
Parlor. The Marble Chimney piece is set, and in a few days the papering of the room will be finished.
The Chamber door, ordered on the North side is opened.
The Kitchen stairs under the great stairs leading to the turning closet, are in great forwardness.
The Coach houses are finished.
The Pump may be put into the Well on that side of the house in a few days.
So far I could proceed boldly as Surveyor of the public Buildings. But in my other capacity of Upholsterer, as I am called in the Newspapers, I found that I could not be as useful as I wished.
Having been informed by you that Mrs. Swiney would attend to a variety of business in her line with which you had made her acquainted, I sent for her, and independently of general instructions to attend to & obey all your orders, I desired her to examine the curtains, to take down such as required it, that is all that required Washing, or belonged to bed chambers which were in use, & would harbor bugs, to get them washed, and to have them laid up, ready to be put up, on the approach of your return by Mr Labille. I found that this order was not obeyed, and having again sent for Mrs. Swiney, I enquired into the reason. She was embarrassed but at last told me, that on attempting to obey me she was informed, that you are so displeased with my conduct especially with my long absence in February and April that you intended I should do nothing more for you.
As this information could only come from your servants, I ought to presume that it was false. It was completely contradicted by yourself in the whole of your conduct towards me, and it would be an insult to you to suppose it possible that such intelligence would be conveyed to a man of character, and a public officer, at second hand, by a servant. Having however received two anonymous letters to the same effect, I have not presumed to interfere beyond my duties as surveyor of the public buildings, and have refrained from going into the house more than that duty required. Mr. Lenox having informed me, on behalf of your Steward that you are expected in a shorter time than you originally intended, I have had the necessary conversation with Labille, & have ordered the repairs to be done in the Kitchen which were pointed out by the look, and such other things to be done as your Steward thought necessary.

The furniture of the drawing room, as far as depended on Mr. Rae has been finished since the beginning of July. But Mr. Findlay of Baltimore who has the Chairs & Sofas in hand, appears not to have been equally attentive. I therefore went to Baltimore in July, and fou⟨nd⟩ all the Chairs ready, and such as I wished them, but the Sofas were unfinished. I said every thing to urge their completion & applied to Genl. Smith who had recommended him to me, to urge him on. But the General, it seems, had also reason to be dissatisfied himself. However as all the Chairs are finished, the Drawing-room may be furnished thus far. About 10 days ago I wrote another pressing letter to Findlay, but receiving no answer, I have written to Rae, and desired him to come on immediately with his part of the furniture and to stop at Baltimore for Findlay’s. I now expect Rae within a week, and shall send a conveyance to Baltimore as soon as I find the things are ready. My wish is not to put them up till just before your arrival, otherwise the croud of visitors who will press to see them, will give great trouble & perhaps do injury.
There is in Philadelphia a Carpet, for which I gave directions in London for Mrs. Waln (formerly Mary Wilcocks). It would exactly suit in style & colors the Curtains of your drawing room, and as Mrs. Waln is in a very distressing state of health, & her drawing room will not be furnished this winter I can obtain the Carpet for you, if there is enough of it. Rae will bring on a piece.
If there is anything in my power to execute for you, I hope still to receive your commands. I have the honor to be with true respect Yrs.
B H Latrobe.
P.S. The public business of which it was my duty to apprize you is contained in the preceding pages. Personally, permit me to say, I cannot possibly suppose the information I have received to be correct. You have reason to be dissatisfied with your carriage. I am more than sufficiently punished already by my misfortune in employing a man of universally good character, but who deceived me; and I hope you have pardoned me that error. As to my long stay in Phila., it has been in the first place, productive of not a single omission in my duties here, and besides, if it had, it must be enquired whether my duties there could have been neglected, before I am condemned. When you see the Marble colonnade of the Senate Chamber alone, you will agree that in Six Weeks, I must have been very industrious to have designed it, and got the whole of it into the hands of the Workmen. Besides this, I had to design, & even lay out in the frame, the whole of the furniture of your drawing room, also a public concern. Workmen require constant watching in the commencement of work which is new to them. They must be taught like Children. Altho’ the papers have said that I staid to attend to my splendid buildings, it is not true; for the only one I have lately built, was finished last Year, and Mr. Markoe’s house has been begun since my return.
But if I had had no public business, is my salary such as to preclude me from visiting my family once a Year? and only for a few weeks. I carried Mrs. Latrobe to Phila, the end of Feby. staid a few days with her, & returned on the 4h. of March. I remained here 3 Weeks, & went back to Phila, the end of March. I left Pha. the 2d. of May. Nothing sufferred during my absence, & many things were forwarded there; which must otherwise have been given up. I leave my cause in your hands. It is humiliating to me to have to defend it; but I know it is a good one.
